DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a Reply on 04 August 2021 that:
Amended the claims to successfully overcome the 112(f) interpretation by removing the nonce (“unit”) terms and recited art-recognized structure;
Amended independent claims 1, 10 and 11 to include limitations that distinguish over the prior art of record as explained below.










EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Simon Oh on 14 October 2021.

The application has been amended as follows: 
Cancel claims 21-22.


















Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Tasaki is the closest prior art discovered during the search and discloses a method for adjusting a condition for determining a quality of an inspection object in a quality determination device comprising a database, a processing unit, a user input unit, and an output unit {Fig. 4 shows the operational environment including inspection device, inspection result DB (database), processing device (inspection standard setting device), input unit and display (output unit).  See also information processing device 7 for operations of the processing device per [0039]}, the method comprising:

displaying, by the processing unit, a GUI (Graphic User Interface) object indicating a reference value which is used for determining whether each of the plurality of inspection objects is good or defective {See Fig. 10 (copied below) illustrating a GUI for setting/adjusting a standard (reference value) that is used to determine whether inspection objects are good/defective as further discussed in [0079]-[0080]};
receiving a user input for moving a position of the GUI object through the user input unit {See [0059]; Fig. 10 and [0087]-[0090] in which a user can move the position of a bar corresponding/indicating the standard (reference value) in order to change the reference value};
updating, by the processing unit, the reference value with a value corresponding to the position of the GUI object moved according to the user input {see Fig. 10 and [0087]-[0088] in which after the bar is moved and decision button confirmed the inspection standard setting unit 14 sets the new value of the inspection standard (reference value); and
re-determining, by the processing unit, whether each of the plurality of inspection objects is good or defective  based on the updated reference value {see [0089]-[0092] and Fig. 11 and [0080]}.
Neither Tasaki nor the other prior art of record discloses or fairly suggests determining a distribution of good error values based on a distribution of the error 
Independent claims 10 and 11 are considered allowable because they recite limitations parallel to those found in claim 1.  Claims 2-4, 6-9, 12-14, and 16-19 are allowable at least due to their dependency upon claims 1 or 11.  	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486